DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/063032 filed on November 22, 2017 which claims priority to U.S. Provisional No. 62/425,894 filed on November 23, 2016.

Response to Amendment
Applicant’s amendment filed March 1, 2021, amending claims 61 and 62 and adding new claims 77-80 has been entered.  Claims 67-71 are withdrawn.  New claim 80 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 61-66 and 72-79 are being examined as they read on the elected species of the gene COMT as a species of a genetic phenotype of one or more pharmacodynamics genes and the gene CYP2B6 as a species of one or more cytochrome P450 (CYP) genes.

Response to Arguments
March 1, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed method is based on a correlation between certain genes in a patient and an increased probability of that patient dropping out of the replacement therapy program and this method is only possible if there is an established relationship between specific genes and increased probability of patient dropout. The genes at issue, and the genes currently examined by the Office, are COMT and CYP2B6.  Applicant argues that in contrast to what is being claimed by Applicant in claim 61, which depends upon a correlation between the tested genes and probability of patient retention, Mouly found no correlation between levels of methadone administered to patients in a treatment program and either COMT or CYP2B6.  Applicant further argues that Mouly does not disclose buprenorphine and, therefore, cannot disclose different dosages of buprenorphine as recited in claims 61 and 62.  Applicant further Haile discloses that both methadone and buprenorphine are successful replacement therapies for opiate dependence, however, Haile does not disclose COMT or CYP2B6, the species elected by Applicant and the species of genes for which the claims were examined, as stated by the Office and therefore, Haile does not cure the deficiency of Mouly, which is that Mouly shows no correlation between COMT or CYP2B6 and the dose of methadone required to keep a patient in a therapy program.  Applicant further argues that Haile discloses genes that indicate that buprenorphine should be preferentially administered over methadone which is quite different than what is claimed by Applicant which results in administering a dose of buprenorphine that is higher than a starting dose determined according to clinical guidelines or, instead of 
These arguments are found not persuasive since claim 61 of the instant application recites a method of treating a patient with opioid addiction comprising determining the patient’s genetic phenotype for the pharmacodynamics gene COMT, and optionally determining the subject’s genetic phenotype for CYP2B6, generating a composite genetic risk score for the patient to determine if the patient has a high, intermediate or low risk of non-completion of opioid agonist replacement therapy, and if the patient has a high or intermediate risk for non-completion administer an initial dose of buprenorphine that is higher than a normal dose or administer methadone to the patient, or if the patient does not have a high or intermediate risk, administer a normal buprenorphine dose.  Thus the claims merely encompass determining the patient’s genetic phenotype for the pharmacodynamics gene COMT, and optionally determining the subject’s genetic phenotype for CYP2B6 and based on the patient’s genetic phenotype for any pharmacodynamics gene or CYP gene, determining the optimal dosage of either buprenorphine or methadone.  Thus either methadone or buprenorphine may be administered and there is no requirement for the treatment with buprenorphine since the patient may be determined to be a high risk or intermediate risk patient and thus administered methadone.  Moreover, there is no requirement in the claims for the administration of buprenorphine instead of methadone or methadone instead of buprenorphine as argued by Applicant.  Furthermore, there is no requirement In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Mouly et al. specifically teaches steps a and d since Mouly et al. teaches that OPRM1, COMT, and DRD2 genetic polymorphisms were determined (page 973).  Mouly et al. further teaches that the COMT gene polymorphism observed was pVal158Met or rs4680 Val/met (Table 4 page 974).  Mouly et al. further teaches that various CYP polymorphisms were determined including CYP2B6 and CYP2D6 (Table 3 page 974).  Thus Mouly et al. specifically teaches treating opioid addiction comprising determining the patient’s genetic phenotype for one or more pharmacodynamics genes including COMT and determining the subject’s genetic phenotype for one or more cytochrome p450 including CYP2B6 and optimizing the dosages for the opioid agonist replacement therapy which is methadone.  There is no requirement in claim 61 for the administration of buprenorphine since the patient may be determined as high or intermediate risk and thus administered methadone.
Furthermore steps b, c and d of claim 61 are rendered obvious by the teachings of Haile et al. since Haile et al. teaches that methadone and buprenorphine are both metabolized by CYP3A4, but buprenorphine is metabolized substantially less than methadone by CYP2D6 and there have been difficulties in managing CYP2D6 ultra-
Therefore in view of the teachings of Mouly et al. and Haile et al. it would have been obvious to a person of ordinary skill in the art that the genotype determined by Mouly et al. for CYP enzymes including CYP2D6 would determine if a patient has a high, intermediate or low risk for non-completion of an opioid replacement therapy since CYP2D6 ultra-rapid metabolizers would have a high risk for non-completion for both methadone and buprenorphine since they are both metabolized by CYP2D6 and a patient would clear both methadone and buprenorphine more rapidly than normal metabolizers.  Thus the teachings of Haile et al. render obvious steps b, c and d of claim 61 since a rapid metabolizer would require a higher dosage of buprenorphine or methadone and a normal metabolizer or a patient at low risk for non-completion would require the normal amount of buprenorphine or methadone.   
Applicant further argues that the claimed method is designed to test and identify patients at high risk of failing opioid agonist replacement therapy before therapy has begun and the Mouly study examined patients who were already in a therapy program and were already taking methadone.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus for these reasons and for reasons of record, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  In addition, new claims 77-79 are being rejected on the same ground.  This action is FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-66 and 72-79 are rejected under 35 U.S.C. 103 as being unpatentable over Mouly et al. (2014, British Journal of Clinical Pharmacology, 79:6, pages 967-977) in view of Haile et al. (2009, Pharmacogenomics, 10(12), pages 1883-1886).
Claims 61-66 and 72-79 claim a method of treating a patient with opioid addiction comprising determining the patient’s genetic phenotype for the pharmacodynamics gene COMT, and optionally determining the subject’s genetic phenotype for CYP2B6, generating a composite genetic risk score for the patient to determine if the patient has a high, intermediate or low risk of non-completion of opioid agonist replacement therapy, and if the patient has a high or intermediate risk for non-completion administer  an initial dose of buprenorphine that is higher than a normal dose or administer methadone to the patient, or if the patient does not have a high or intermediate risk, administer a normal buprenorphine dose.  Thus the claims read on treating a patient opioid addition comprising determining the patient’s genetic phenotype for the pharmacodynamics gene COMT, and optionally determining the subject’s genetic phenotype for CYP2B6 and administering methadone.
Mouly et al. teaches assessing the influence of sociodemographic, ethnic, clinical, metabolic and genotypic variables in heroin-dependent patients to determine the optimal opioid replacement dosage (title and abstract).  Mouly et al. teaches that the study aimed to assess the influence of sociodemographic and clinical factors, including the use of concomitant medications, liver and intestinal CYP3A4 activity and clinically relevant genetic polymorphisms, on methadone dose requirement in real-life opioid-dependent responder patients (page 969).  Mouly et al. teaches that OPRM1, COMT, and DRD2 genetic polymorphisms were determined (page 973).  Mouly et al. further teaches that the COMT gene polymorphism observed was pVal158Met or rs4680 
Thus Mouly et al. specifically teaches treating opioid addiction comprising determining the patient’s genetic phenotype for one or more pharmacodynamics genes including COMT and determining the subject’s genetic phenotype for one or more cytochrome p450 including CYP2B6 and optimizing the dosages for the opioid agonist replacement therapy based on the evaluation of these factors.  Mouly et al. teaches optimizing the dosages of methadone.
Mouly et al. does not teach administration of buprenorphine.
Haile et al. teaches that the opioid agonist methadone and partial agonist buprenorphine are successful replacement therapies for opiate dependence (page 1883).  Haile et al. teaches that methadone and buprenorphine are both metabolized by CYP3A4, but buprenorphine is metabolized substantially less than methadone by CYP2D6 and there have been difficulties in managing CYP2D6 ultra-rapid metabolizers taking methadone once-daily and these patients are more optimally managed on buprenorphine for addiction treatment (page 1883).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Mouly et al. and administer buprenorphine to patients determined to have a genetic phenotype for CYP2D6 which results in ultra-rapid metabolism of methadone.  Moreover, it would have been obvious to a person of ordinary skill in the art to optimize In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
With respect to claims 74-76 of the instant application, it would be within the skill of an ordinary artisan to determine a suitable equation for determining a score that defines a patient’s risk factor.  Thus in the absence of a demonstration of criticality, claims 74-76 are rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-60 are canceled.  Claims 61-66 and 72-79 are rejected.  Claims 67-71 and 80 are withdrawn.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM